Title: To Thomas Jefferson from Thomas Pinckney, 29 November 1791
From: Pinckney, Thomas
To: Jefferson, Thomas



Sir
Charleston 29th. Novr. 1791

If the nomination and appointment mentioned to me in your favor of the 6th of this Month should take place I will endeavor to execute the duties of the mission to the best of my ability.
In thus explicitly declaring my acquiescence in the honor conferred by this mark of confidence I fear I have rather complyed with my desire of being useful, than consulted the means of being so;  and I trust I shall be acquitted of affected diffidence when I add that a doubt of my fitness for the charge was the only consideration which could have influenced me to withhold my service: but a recollection of the discernment manifested in the appointments already made under the Constitution, my ignorance of the particular objects of the mission, and the very encouraging manner in which you express your confidence in my executing the trust reposed in me with propriety, have convinced me that I ought not in a business of this importance, to be determined only by my own feelings.
As I am but just arrived in Charleston and the mail will be immediately closed, I will defer till the next opportunity, entering into some particulars on what I had intended to write; only adding that a long absence from Europe prevents me from being a proper judge of the pecuniary arrangements but that I have an unbounded confidence that they will be adequate to the purpose.—With sentiments of the most perfect respect and Esteem I have the honor to be Sir Your most obedient & most humble Servant,

Thomas Pinckney

